DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because in paragraph 0041 of the specification a reference to guide track 31 in Fig. 1 is made, but Fig. 1 does not label this structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murofushi et al. (US 6492592 hereinafter Murofushi).

In regards to claim 1, Murofushi discloses;” An apparatus for limiting movement of a wiring harness (Abstract, Col. 3, lines 49-56), the apparatus comprising: a binding unit (Fig. 2 (34), Col. 6, Lines 36-48) configured to bind a wiring harness that is electrically connected to a moving component (Fig. 2 (4)) that is configured to be movable relative to a vehicle body (Fig. 2 (shown)), the binding unit configured to be movable according to a movement of the moving component; and a guide track (Fig. 2 (3)) configured to guide a movement of the binding unit, wherein the guide track defines a movement path of the binding unit (Fig. 1 (shown, Col. 5, lines 27-38)).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murofushi et al. (US 6492592 hereinafter Murofushi).

In regards to claim 2, Murofushi discloses;” The apparatus according to claim 1”, but does not directly disclose;” wherein the binding unit includes a binder configured to encircle and bind an exterior surface of the wiring harness, and a slider connected to the binder, wherein the slider is configured to slide along the guide track.”
However, Murofushi does disclose a binding unit that holds a wire harness to a slider that uses a cover that partially surrounds the wire harness and is more integral with the slider block. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the covering portion into one structure and then mount that to the sliding block, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Therefore, claim 2 is disclosed.
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murofushi et al. (US 6492592 hereinafter Murofushi) as applied to claim1 above, and further in view of ITO MASAHIRO (JP 2007261422 hereinafter Masahiro).

In regards to claim 11, Murofushi discloses;” The apparatus according to claim 1”, but does not directly disclose;” wherein the moving component is a vehicle seat.”
However, Masahiro discloses a wire harness structure that limits the movement of the wire with a sliding structure within a track as shown in figures 21 and 22. Where the structure is used with a vehicle seat. It would have been obvious to one skilled in the art to use a sliding structure to control a wire harness in any application that required movement of the wiring as other structures are displaced. Therefore, using the structure as disclosed by Murofushi with that disclosed by Masahiro, the claimed invention is disclosed.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-20 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 12 with the allowable feature being:” An apparatus for limiting movement of a wiring harness, a binding unit configured to bind the wiring harness electrically connected to a moving component, the binding unit configured to be movable according to a movement of the moving component, the binding unit comprising: a binder configured to encircle and bind an exterior surface of the wiring harness; and a slider connected to the binder and including a guide cavity in which a guide track is received, wherein a cross section of the guide cavity corresponds to a cross section of the guide track, the slider is configured to slide along the guide track and wherein the guide track defines a movement path of the binding unit, the slider including a top wall attached to a bottom surface of the binder, a pair of sidewalls extending vertically from the top wall, and a pair of bottom walls extending from the pair of sidewalls.”
Therefore, claim 12 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 16 with the allowable feature being:” A vehicle comprising: a vehicle body; a moving component coupled to the vehicle body and configured to be movable relative to the vehicle body; a wiring harness electrically connected to the moving component; a mounting plate mounted on a portion of the vehicle body adjacent to the moving component; a guide track attached to the mounting plate; a binder encircling an exterior surface of the wiring harness to bind the wiring harness and configured to be movable and a slider connected to the binder and including a guide cavity in which the guide track is received, wherein the slider is configured to slide along the guide track.”
Therefore, claim 16 is allowed.

Claims 13-15 and 17-20 are also allowed as being directly or indirectly dependent of the allowed base claim 12 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847